Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Electro-Sensors, Inc. (the Company) on Form 10-Q for the quarter ended March 31, 2010 as filed with the Securities and Exchange Commission (the Report), I, Bradley D. Slye, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 11, 2010 /s/ Bradley D. Slye Bradley D. Slye Chief Executive Officer and Chief Financial Officer
